Title: III: Memorandum of John B. Ashe Comparing Distances from Petersburg, Va., to Charleston, S.C., via Edenton and Halifax, N.C., February 1791
From: Ashe, John Baptista
To: Washington, George


From Petersburg in Virginia to Charleston S.C. Via Edenton is 504 Miles. To wit.

          
            From Petersburg
            to Suffolk
            84 Miles
            
          
          
            
            to Edenton
            58
            
          
          
            
            to Washington
            60
            
          
          
            
            to New bern
            40
            242
          
          
            
            to New river
            60
            
          
          
            
            to Wilmington
            41
            
          
          
            
            to Bound[ar]y house
            40
            
          
          
            
            to George town
            60
            
          
          
            
            to Charleston
            61
            504
          
        
From Petersburg to Charleston Via Halifax N.C. is 460 m. To wit From Petersburg

          
            
            to Olivers Tavern
            26 Miles
            
          
          
            
            To Hick’s ford
            19
            
          
          
            
            To Halifax NC
            28
            
          
          
            
            To Slaughters Tavern
            21
            
          
          
            
            To Tarborough
            14
            
          
          
            
            To Greene Ville
            25
            
          
          
            
            To Allens Tavern
            11
            
          
          
          
            
            To Kemps ferry
            22
            
          
          
            
            To New bern
            10
            
          
          
            
            To New River
            61
            
          
          
            
            To Wilmington
            40
            
          
          
            
            To boundary house
            40
            
          
          
            
            To George Town
            60
            
          
          
            
            To Charleston
            60
            437
          
        
